


110 HCON 16 IH: Congratulating Prime Minister Portia

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Ms. Jackson-Lee of Texas
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Congratulating Prime Minister Portia
		  Simpson-Miller for becoming the first democratically-elected female Prime
		  Minister of Jamaica and the first female Jamaican head of
		  state.
	
	
		Whereas Portia Simpson-Miller won the 2006 parliamentary
			 election in Jamaica, becoming the first female Prime Minister in the history of
			 Jamaica;
		Whereas on February 25, 2006, Portia Simpson-Miller was
			 elected President of the People’s National Party and Prime
			 Minister-designate;
		Whereas in the People’s National Party internal vote,
			 Portia Simpson-Miller received 1,775 votes, while her nearest rival, National
			 Security Minister Dr. Peter Phillips, received 1,538 votes;
		Whereas Portia Simpson-Miller had been the Jamaican
			 Minister of Local Government and Sport since October 2002;
		Whereas Portia Simpson-Miller previously served as
			 Jamaican Minister of Labour, Welfare and Sports from 1989 to 1993, when she
			 first entered Parliament for South West St. Andrew, then served as Minister of
			 Labour and Welfare from 1993 to 1995, Minister of Labour, Social Security and
			 Sports from 1995 to February 2000, and Minister of Tourism and Sports from
			 February 2000 to October 2002;
		Whereas Portia Simpson-Miller had also served as a Vice
			 President of the People’s National Party since 1978;
		Whereas Portia Simpson-Miller holds a Bachelor of Arts in
			 public administration from the Union Institute, and has since been awarded an
			 Honorary Doctorate of Humane Letters by the Union Institute;
		Whereas 70 percent of Jamaican university students are
			 female and 80 to 90 percent of Jamaican law school students are female;
		Whereas women in Jamaica have traditionally made up close
			 to 50 percent of the labor force and, over the past two decades, have
			 increasingly moved into many of the senior and middle-management positions
			 across society;
		Whereas there are still few women in the highest positions
			 of Jamaican society, particularly in the male-dominated area of politics;
			 and
		Whereas Prime Minister Portia Simpson-Miller took office
			 on March 30, 2006: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates Prime
			 Minister Portia Simpson-Miller for becoming the first democratically-elected
			 female Prime Minister of Jamaica and the first female Jamaican head of state;
			 and
			(2)commends the people
			 of Jamaica for this benchmark for women, for democracy, and for a diverse and
			 prosperous nation, and encourages further progress by Jamaican women to be
			 strong, successful leaders and policymakers.
			
